ORDER

PER CURIAM.
Ron Sansoucie appeals from the trial court’s grant of summary judgment in favor of Bonneville Plaza, LLC (“Bonneville Plaza”) on his petition for premises liability. We find that the trial court did not err in entering summary judgment in favor of Bonneville Plaza. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum set*183ting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).